DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 has been considered by the examiner.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed; and 

-a first position detection lead-out line disposed in a layer identical to a layer of the pixel line in the non-display region and extending from one end of a position detection line of the plurality of position detection lines; and
-a second position detection lead-out line disposed in a layer different from a layer of the pixel line in the non-display region and extending from one end of a position detection line of the plurality of position detection lines different from the position detection line from which the first position detection lead-out line, the second position detection lead-out line extending overlapping the first position detection lead-out line.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-6 are allowed if the above formal matters are traversed. 

The following is Examiner’s statement on the reasons for allowance: 

Applicant is claiming a specific configuration for a display panel that comprises a display area and non-display area.  The display area contains a plurality of pixel (source) lines and a plurality of position detection electrode lines.  The pixel lines and position detection electrode lines extend into the non-display area to form pixel lead-out lines and first/second position detection lead-out lines, respectively.  These lead-out lines are 


    PNG
    media_image1.png
    768
    644
    media_image1.png
    Greyscale

Regarding Claim 1, Yoshida (Figs. 1-3), US 2018/0239476, teaches a display panel comprising:
a substrate divided into a display region (10) configured to enable an image to be displayed and a non-display region (area outside display region 10) surrounding the display region; 
a plurality of pixel electrodes disposed in the display region (e.g., Pixel electrodes; par. 0098); 
a plurality of position detection electrodes (31) disposed in the display region and configured to detect an input position by a position input body, the plurality of position detection electrodes constituting a common electrode (e.g., Counter electrodes 31 act as touch sensors; par. 0068);
a pixel line (13) disposed in the display region and connected to pixel electrodes of the plurality of pixel electrodes (e.g., Presumably, source lines 13 are indirectly connected to the pixel electrodes of the pixels of a LCD display; par. 0062);
a plurality of position detection lines (14) and each connected to a position detection electrode of the plurality of position detection electrodes (e.g., Touch sensor lines 14 are connected to counter electrodes 31);
a pixel lead-out line (21a) disposed in the non-display region and extending from one end of the pixel line (e.g., First connection lines 21 are disposed in a non-display area and are connected to source line 14; par. 0077);
a first position detection lead-out line (odd second connection lines 24c) extending from one end of a position detection line of the plurality of position detection lines (e.g., Odd second connection lines 24c are connected to odd touch sensing lines 14; par. 0081); and
a second position detection lead-out line (even second connection lines 24c) and extending from one end of a position detection line of the plurality of position detection lines different from the position detection line from which the first position detection lead-out line extends (e.g., Even second connection lines 132 are connected to even touch sensing lines 14; par 0081). 

Below is Fig. 3 of Yoshida.

    PNG
    media_image2.png
    520
    805
    media_image2.png
    Greyscale





-the plurality of position detection electrodes constituting a common disposed overlapping the plurality of pixel electrodes;
- a pixel line disposed in the display region and connected to pixel electrodes of the plurality of pixel electrodes;
a plurality of position detection lines disposed in a layer identical to a layer of the pixel line in the display region;
- a first position detection lead-out line disposed in a layer identical to a layer of the pixel line in the non-display region; 
- a second position detection lead-out line disposed in a layer different from a layer of the pixel line in the non-display region; and the second position detection lead-out line extending overlapping the first position detection lead-out line.

Another close reference is Shao, US 2018/0267657, which teaches a display panel comprising a first signal line (112) and second signal line (113) in a display area that extends to a non-display area in a fan-out configuration. 

Claims 2-6 are allowed because they depend on claim 1. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 11, 2021